J. S31032/17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                  v.                    :
                                        :
JEFFREY TAYLOR,                         :        No. 1548 WDA 2016
                                        :
                       Appellant        :


             Appeal from the PCRA Order, September 15, 2016,
             in the Court of Common Pleas of Allegheny County
              Criminal Division at No. CP-02-CR-0000812-1996


BEFORE: PANELLA, J., DUBOW, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                  FILED JUNE 21, 2017

     Jeffrey Taylor appeals pro se from the September 15, 2016 order

entered in the Court of Common Pleas of Allegheny County which dismissed,

without a hearing, his third petition filed pursuant to the Post Conviction

Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

     The record reflects that on November 9, 1995, appellant and his

cohorts, Anthony Martin and Paris James, met in the Hill District section of

the City of Pittsburgh and decided to rob a jitney driver. The trio then came

upon the victim at a jitney station and hired him to take them to another

part of the Hill District. While driving to that location, James pulled out a

shotgun and ordered the victim to stop the car and exit the vehicle.

Appellant and Martin then ordered the victim into the trunk of the car.

Following a brief struggle, appellant and Martin forced the victim into the
J. S31032/17


trunk. The trio drove to a gas station in the Oakland Section of Pittsburgh.

At the gas station, James held a shotgun on the attendants while appellant

and Martin robbed them of $60. Following the robbery, James and Martin

dropped appellant off and then drove to a ballfield where the victim was shot

6 to 8 times in the head and body.      In his statement to police, appellant

stated that he knew that the victim was going to be killed because he knew

of a previous incident of a similar nature where James and Martin robbed a

jitney driver, put him in the trunk, and killed him.       Commonwealth v.

Taylor, 831 A.2d 587, 589 (Pa. 2003).

     A jury convicted appellant of robbery, robbery of a motor vehicle,

kidnapping, conspiracy, and involuntary manslaughter.1          The trial court

sentenced appellant to terms of imprisonment of:         (1) 5 to 20 years for

robbery; (2) 5 to 20 years for robbery of a motor vehicle; (3) 5 to 20 years

for kidnapping; (4) 5 to 20 years for conspiracy; and (5) 2½ to 5 years for

involuntary manslaughter.     The court imposed all sentences consecutively,

arriving at an aggregate sentence of 22½ to 85 years of incarceration. Id.

     Appellant timely appealed the judgment of sentence, contending,

among other things, that the sentence of 2½ to 5 years of imprisonment

imposed   for   involuntary    manslaughter   violated    the   then-applicable

sentencing guidelines. A panel of this court agreed and, on July 30, 1999,



1
  18 Pa.C.S.A. §§ 3701(a)(1)(i), 3702, 2901(a)(2), 903(a)(1), and 2504,
respectively.


                                     -2-
J. S31032/17


remanded the matter to the trial court for resentencing on the involuntary

manslaughter conviction. Following remand, and for reasons unknown, the

trial court imposed no additional sentence on the involuntary manslaughter

conviction.      Therefore,   appellant   received   an   aggregate   term    of

imprisonment of 20 to 80 years. At this point, appellant sought no further

direct review. Id. at 589-590.

        Appellant filed his first PCRA petition on September 26, 2000, the

denial of which was affirmed by our supreme court on September 10, 2003.

Id. at 587. Appellant filed his second PCRA petition on October 27, 2014,

the dismissal of which was affirmed by a panel of this court on May 11,

2016.     Commonwealth v. Taylor, No. 1229 WDA 2015, unpublished

memorandum (Pa.Super. filed May 11, 2016).           Appellant filed the instant

PCRA petition, his third, on August 10, 2016, which the PCRA court

dismissed on September 15, 2016. Appellant filed a timely notice of appeal

to this court and timely complied with the PCRA court’s order directing him

to file a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b).     The PCRA court dismissed the petition after finding it

“patently frivolous” and “without support [in] the record.” (Order of court,

9/15/16.)

        Appellant now raises the following issues for our review:

              Did the Sentencing Court error [sic] in imposing
              separate convictions of Kidnapping, Robbery,
              Robbery of a Motor Vehicle, Criminal Conspiracy and
              Involuntary Manslaughter?    Would the Honorable


                                      -3-
J. S31032/17


              Court agree that the conviction [sic] should have
              merged because it was a single victim and a single
              transaction and not a prior conviction?

Appellant’s brief at 4 (capitalization in original; spacing errors corrected).

         All PCRA petitions, including second and subsequent petitions, must be

filed within one year of when a defendant’s judgment of sentence becomes

final.    42 Pa.C.S.A. § 9545(b)(1).      “A judgment becomes final at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of the time for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3).

The Pennsylvania Supreme Court has held that the PCRA’s time restriction is

constitutionally sound.    Commonwealth v. Cruz, 852 A.2d 287, 292 (Pa.

2004). In addition, our supreme court has instructed that the timeliness of

a PCRA petition is jurisdictional. If a PCRA petition is untimely, a court lacks

jurisdiction over the petition. Commonwealth v. Callahan, 101 A.3d 118,

120-121 (Pa.Super. 2014) (courts do not have jurisdiction over an untimely

PCRA); see also Commonwealth v. Wharton, 886 A.2d 1120 (Pa. 2005).

         Here, the trial court sentenced appellant on March 30, 1998.

Appellant filed a timely direct appeal to this court. On July 30, 1999, this

court affirmed appellant’s convictions, but vacated appellant’s judgment of

sentence on the involuntary manslaughter conviction and remanded to the

trial court for resentencing on involuntary manslaughter.       On remand, the

trial court imposed no further sentence on the involuntary manslaughter



                                      -4-
J. S31032/17


conviction.      The record further reflects that appellant did not seek

discretionary review of this court’s decision by our supreme court.

Consequently, appellant’s judgment of sentence became final on August 30,

1999,2 at the expiration of time for seeking discretionary review by our

supreme       court.        See    42 Pa.C.S.A.        § 9545(b)(3);       Pa.R.A.P.    903;

Commonwealth           v.    Cintora,      69 A.3d 759,   763       (Pa.Super.    2013).

Therefore, appellant’s petition, filed October 27, 2014, is facially untimely.

As a result, the PCRA court lacked jurisdiction to review appellant’s petition,

unless appellant alleged and proved one of the statutory exceptions to the

time bar, as set forth in 42 Pa.C.S.A. § 9545(b)(1).

       Those three narrow exceptions to the one-year time bar are:                      when

the government has interfered with the appellant’s ability to present the

claim, when the appellant has newly discovered facts upon which his PCRA

claim is predicated, or when either the Pennsylvania Supreme Court or the

United States Supreme Court has recognized a new constitutional right and

made     that    right      retroactive.        42     Pa.C.S.A.     §     9545(b)(1)(i-iii);

Commonwealth v. Brandon, 51 A.3d 231, 233-234 (Pa.Super. 2012).

The appellant bears the burden of pleading and proving the applicability of

any exception. 42 Pa.C.S.A. § 9545(b)(1). If an appellant fails to invoke a



2
  We note that August 29, 1999, was a Sunday, which day is omitted from
the filing date deadline. See 1 Pa.C.S.A. § 1908 incorporated by reference
into the Rules of Appellate Procedure, Pa.R.A.P. 107 (omitting Saturdays,
Sundays, and legal holidays from time computations).


                                            -5-
J. S31032/17


valid exception to the PCRA time bar, this court may not review the petition.

See 42 Pa.C.S.A. § 9545(b)(1)(i-iii).

        Here, at the outset, we note that appellant’s brief is largely

incomprehensible. To the extent that appellant claims his sentence is illegal,

it is well settled that even though the legality of sentence is always subject

to PCRA review, such a claim must still first satisfy the PCRA’s time limits.

See Commonwealth v. Berry, 877 A.2d 479, 482 (Pa.Super. 2005)

(citation omitted). Here, appellant’s petition fails to satisfy the PCRA’s time

limits.   Therefore, we are without jurisdiction to entertain any claim that

appellant may be attempting to advance regarding the legality of his

sentence.

        With respect to the statutory exceptions to the jurisdictional time bar

in Section 9545(b)(1)(i)-(iii), it is clear that appellant neither pleads nor

proves the applicability of government interference or a newly discovered

fact.     He does state that he “has come to learn that 18 Pa.C.S.A.

§ 903(a)(1) does not hold to multiple crimes.” (Appellant’s brief at 10.) To

the extent that appellant claims that his interpretation of the criminal

conspiracy statute under which he was convicted excepts him from the

jurisdictional time bar under Section 9545(b)(1)(iii), appellant is mistaken

simply because his interpretation of this statute in no way constitutes a new

constitutional right recognized by the United States Supreme Court or the

Pennsylvania Supreme Court that may apply to him retroactively.



                                      -6-
J. S31032/17


     Therefore, the PCRA court lacked jurisdiction to review appellant’s

petition, and we may not review the petition on appeal.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/21/2017




                                    -7-